     Case 5:18-cv-01564-JGB-SP Document 41 Filed 03/10/19 Page 1 of 2 Page ID #:463




 1    Christina V. Le
      chrisvnac@yahoo.com
 2    6823 Deerwood Drive
      Riverside, CA 92506
 3    951-756-7034
      Plaintiff in Pro Per
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      CHRISTINA V. LE,                   Case No.: 5:18-cv-01564-JGB-SP
12
                  Plaintiff,             NOTICE OF INTENT
13
            vs.                          NOT TO FILE SECOND
14
      RICHARD V. SPENCER,                AMENDED COMPLAINT
15
      Secretary of the Navy,
16
                  Defendant.             Hon. Jesus G. Bernal
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
     Case 5:18-cv-01564-JGB-SP Document 41 Filed 03/10/19 Page 2 of 2 Page ID #:464




 1    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2    RECORD:
 3         PLEASE TAKE NOTICE that Plaintiff Christina V. Le currently does not
 4    intend to file a Second Amended Complaint in this action, but will stand upon the
 5    existing pleading (First Amended Complaint) and appeal the Court’s February 27,
 6    2019 Order to the Court of Appeals for the Ninth Circuit. To that end, Plaintiff
 7    respectfully requests that a final Judgment of Dismissal be entered in this action,
 8    pursuant to the Court February 27 Order.
 9
10    Dated: March 10, 2019
11                                            /s/ Christina Le
12                                          Christina V. Le
13                                          Plaintiff in pro per
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
